DETAILED ACTION 
                                              Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               EXAMINER’S AMENDMENT
2.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312.

To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Fred Pruner 6/4/2021.

The application has been amended as follows:

(Currently Amended) A system comprising:
a trusted application environment including an application;
	an inner kernel of an operating system (OS) running at a higher privilege level than an outer kernel of the OS, the inner kernel includes machine-readable instructions that, when executed, measure a data structure in a memory space that the inner kernel occupies to provide a first measurement; and
	a device including a measurement engine to measure the memory space, wherein the device operates independently of the OS and the device to, in response to requests from the application at different times, send second measurements of the memory space to the application;
wherein the application to:
		provide the requests to the device; 
		compare the first measurement to the second measurements; and 
		initiate remedial action based on the comparison. 


(Currently Amended) The system of claim 1, wherein, in response to a given second measurement of the second measurements not matching the first measurement, the

8.  (Currently Amended) The system of claim 7, wherein, in response to a failure to receive a heartbeat signal within a timeout period, the device takes the 

11.-20. (Cancelled) 

21.	(Currently Amended) The system of claim 1, wherein the first measurement comprises a hash of a region of the memory space


                                        Allowance Subject Matter

3.    Claims 1 -10 and 21 are allowed.

4.    The following is an examiner’s statement of reasons for allowance:


Rodriguez De Castro et al. (US 10,404,463) discloses a cryptographic ASIC and method for autonomously storing a unique internal identifier into a one-time programmable memory in isolation, by a foundry or a user. When later powered on, the ASIC calculates the value of the unique internal identifier from a predetermined input and compares the calculated identifier value to the stored identifier value. A match indicates the stored value is valid, while a mismatch indicates the stored value is invalid, whether due to natural memory component aging or damage by unauthorized access attempts. The ASIC may compare the calculated identifier to another copy or copies of the stored identifier, and disregard unreliable copies of the stored identifier. The ASIC may compare multiple copies of the stored identifier in a voting scheme to determine their validity. The confirmed valid lifetime of the ASIC thus extends far beyond the useful lifetime of a single copy of the stored identifier.

Callaghan et al. (US 2018/0365422) discloses a  service processor is provided that includes a processor, a memory coupled to the processor and having instructions for executing an operating system kernel having an integrity management subsystem, secure boot firmware, and a tamper-resistant secure trusted dedicated microprocessor. The secure boot firmware performs a secure boot operation to boot the operating system kernel of the service processor. The secure boot firmware records first measurements of code executed by the secure boot firmware when performing the boot operation, in one or more registers of the tamper-resistant secure trusted dedicated microprocessor. The operating system kernel enables the integrity management subsystem. The integrity management subsystem records second measurements of software executed by the operating system kernel, in the one or more registers of the tamper-resistant secure trusted dedicated microprocessor.



Wu et al. (US 10,659,237) discloses a system and method for verifying system integrity of an electronic device. The electronic device includes a verifier module provided within a secure environment of the electronic device and a scanner module provided within a normal environment of the electronic device whereby the secure environment comprises hardware that is isolated from the hardware in the normal environment, i.e. these two environments are hardware isolated. During the integrity verification of the electronic device, the verifier module verifies the integrity of both the scanner module and the operating system installed in the normal environment.

Potlapally et.al (US 2017/0235946) discloses a trusted computing host is described that provides various security computations and other functions in a distributed multitenant and/or virtualized computing environment. The trusted host computing device can communicate with one or more host computing devices that host virtual machines to provide a number of security-related functions, including but not limited to boot firmware measurement, cryptographic key management, remote attestation, as well as security and forensics management. The trusted computing host maintains an isolated partition for each host computing device in the environment and communicates with peripheral cards on host computing devices in order to provide one or more security functions. 

However, none of the prior art of record alone or in combination teaches or suggest: “the inner kernel includes machine-readable instructions that, when executed, measure a data structure in 

Although the references cited above are relevant to certain claim limitations, all the claim limitations of the present claims would not have been obvious over such references and thus are patentable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA CATTUNGAL whose telephone number is (571)270-0506.

The examiner can normally be reached on MON-FRI: 7:30AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 -272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the

Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431